DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 07/20/2021, the Applicant elected with traverse Group I (claims 1-13). The traversal is on the ground(s) that the Applicant believes that the subject matter of claims 1 and 14 substantially overlap, such that a proper and examination of claim 1 will cover substantially the same search classes/subclasses as a search and examination of claim 14.  This is not found persuasive because the inventions require at least a different field of search (e.g., employing different search strategies or search queries), as the device of Group I can be made by another and materially different process than the process as recited in claims 14-20 of the non-elected Group II. For example, the first and second color materials can be formed on the respective first and second plate portions after bonding the respective first and second transparent micro-caps onto the substrate, rather than forming the first and second color materials on the respective first and second plate portions before bonding the respective first and second transparent micro-caps onto the substrate as recited in claims 14-20. There would be a serious search and examination burden if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-13 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/20/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 is indefinite, because the limitation “the second chamber” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 9-13 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0300984 A1 to Lin.

    PNG
    media_image1.png
    388
    622
    media_image1.png
    Greyscale

Regarding independent claim 1, Lin in Fig. 11C teaches a micro light-emitting display (abstract, ¶ 3, ¶ 27 & ¶ 136), comprising: 

a first plate portion 110 (¶ 75, first substrate 110) disposed opposite the substrate 420 ; and 
a first dam portion 130 (¶ 73, frame-shaped resin body 130) disposed between the substrate 420 and the first plate portion 110, wherein the substrate 420, the first plate portion 110, and the first dam portion 130 form a first chamber 160 (¶ 73, first vacuum space 160 formed by the portions 110, 130; see Figs. 11A-11C for space 160); 
a first micro light-emitting device 410 (¶ 114, second LED chip 410; ¶ 136, Figs. 11C & 4C disclose the LED chips 410 are accommodated in a micro-scaled space and are therefore micro scale i.e., micro LEDs) disposed on the substrate 420 and within the first chamber 160, wherein the first chamber 160 is in a vacuum (¶ 73, vacuum space 160); and 
a first color material layer 153 (¶ 113, second phosphor powder layer 153; ¶ 135 discloses phosphor powder changes color of light, which makes the second phosphor powder layer 153 a color material layer) disposed on the first plate portion 110 and corresponding to the first micro light-emitting device 410.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base 
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, a second transparent micro-cap disposed on the substrate and separated from the first transparent micro-cap by a distance, comprising: a second plate portion disposed opposite the substrate; and a second dam portion disposed between the substrate and the second plate portion, wherein the substrate, the second plate portion, and the second dam portion form a second chamber, wherein the second chamber is in a vacuum or filled with air or an inert gas; a second micro light-emitting device disposed on the substrate and within the second chamber; and a second color material layer disposed on the second plate portion and corresponding to the second micro light-emitting device.
Claims 3-7 would be allowable, because they depend from the allowable claim 2.
Claims 8-13 are rejected.
Claims 8-13 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the first transparent micro-cap further comprises at least one spacer portion in the first chamber to divide the first chamber into at least two sub-chambers, and wherein the micro light-emitting display further comprises: a second micro light-emitting device disposed on the substrate and within the second chamber; and a second color material layer disposed on the first plate portion, wherein the second micro light-emitting device and the first micro light-emitting device are disposed in the respective sub-chambers.
Claims 9-13 would be allowable, because they depend from the allowable claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2010/0090235 A1 to Wang et al. relates to an LED device comprising a glass cover that forms a chamber with a substrate, an LED chip disposed in the chamber and a fluorescent layer formed on top of and facing the LED chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895